Martin Ch. J.:
We find no error in the action of the court in this case *241A regular judgment, after trial before the court, had been entered in March, 1860. At the same term, as it appears, a motion was made by the defendant to set aside the judgment, and for a new trial. This motion was virtually denied at the succeeding term. The act of the court amounted to an amendment of the entry of judgment, and to nothing more. This amendment consists simply in prefixing to it a finding of facts and conclusions of law; the judgment in. all other respects remaining the same. This amendment was, as I apprehend, entirely unnecessary, as the statute does not require such finding to be incorporated into the judgment. But it does not vitiate; it is mere surplusage.
The other Justices concurred.